Exhibit 10.4

 



THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Third Amendment") is
made and entered into as of January 3, 2014 (the "Amendment Effective Date"), by
and between THE AVENTINE GREENVILLE, LLC, a Delaware limited liability company
(“Seller”) and TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, Purchaser and Seller entered into that certain Purchase and Sale
Agreement dated December 5, 2013, as previously amended by that certain (i)
First Amendment to Purchase and Sale Agreement dated December 11, 2013, and (ii)
Second Amendment to Purchase and Sale Agreement dated December 26, 2013
(collectively, the “Contract”, with respect to certain real property located in
Greenville County, South Carolina, and being more particularly described in the
Contract; and

 

WHEREAS, Purchaser and Seller desire to amend the Contract as hereinafter set
forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sum of Ten Dollars ($1 0.00) and other good and valuable
consideration, paid by each of the parties hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

 

1.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Contract.

 

2.                  Amendments to Contract. The Contract is hereby amended to
give full effect to the following:

 

(a)                Extension of Inspection Date. Section 3.2 of the Contract is
hereby deleted in its entirety and the following is substituted in lieu thereof:

 

"Seller agrees that in the event Purchaser determines, in Purchaser's sole and
absolute discretion, that it does not wish to acquire the Property for any
reason or no reason, then Purchaser shall have the right to terminate this
Agreement by giving written notice of such termination to Seller on or before
January 10, 2014 (the "Inspection Date''). Upon any such termination of this
Agreement pursuant to Purchaser's rights under the first sentence of this
Section 3.2, the Earnest Money shall be promptly returned to Purchaser in
accordance with Section 1.6 hereof and Purchaser and Seller shall have no
further rights and obligations hereunder except those which expressly survive
termination of this Agreement. If Purchaser fails to give Seller timely notice
of termination on or before the Inspection Date, then (subject to the following
sentence) Purchaser shall no longer have the right to terminate this Agreement
under this Section 3.2 and (subject to any contrary provisions of this
Agreement) shall be bound to proceed to Closing and consummate the transaction
contemplated hereby pursuant to the terms of this Agreement, and the Earnest
Money shall be nonrefundable to Purchaser, but for Purchaser's right to a return
of the Earnest Money pursuant to the provisions of Sections 4.6, 6.2, or 7.1 of
this Agreement.

 

Notwithstanding the foregoing, in the event Purchaser does not receive a Phase I
environmental site assessment which is reasonably satisfactory to Purchaser on
or before January 17, 2014 (the "Phase I Deadline''), then Purchaser shall have
the right to terminate this Agreement by giving written notice of such
termination to Seller on or before the Phase I Deadline. Upon any such
termination of this Agreement pursuant to Purchaser's rights under the foregoing
sentence of this Section 3.2, the Earnest Money shall be promptly returned to
Purchaser in accordance with Section 1.6 hereof, and Purchaser and Seller shall
have no further rights and obligations hereunder except those which expressly
survive termination of this Agreement. For avoidance of doubt, if Purchaser
fails to give Seller timely notice of termination on or before the Phase I
Deadline, then Purchaser shall no longer have the right to terminate this
Agreement under this Section 3.2 and (subject to any contrary provisions of this
Agreement) shall be bound to proceed to Closing and consummate the transaction
contemplated hereby pursuant to the terms of this Agreement, and the Earnest
Money shall be nonrefundable to Purchaser, but for Purchaser's right to a return
of the Earnest Money pursuant to the provisions of Sections 4.6, 6.2, or 7.1 of
this Agreement. Time is of the essence with respect to the provisions of this
Section 3.2. The period commencing on the Effective Date and ending on the
Inspection Date is sometimes referred to herein as the "Inspection Period".

 

(b)               Extension of Closing Date. The first sentence of Section 4.1
of the Contract is hereby deleted in its entirety and the following is
substituted in lieu thereof:

 

"The consummation of the transaction as contemplated hereby ("Closing'') shall
be held at the office of Escrow Agent on January 24, 2014 via escrow funds and
fully executed documents where neither the Purchaser nor the Seller nor either
party's attorneys are required to be present."

 



 

 

 



(c)                Title Objections. Purchaser hereby acknowledges timely
receipt of the Title Commitment and Survey from Seller. Further, the parties
hereby acknowledge and agree that, as of the Amendment Effective Date, the Title
Objection Deadline (as contemplated by Section 2.3 of the Contract) has passed.
As such, Purchaser hereby waives all rights granted to it pursuant to the terms
of the Contract (i) to provide any additional objections to title and/or survey
(except as contemplated by Section 2.5), and (ii) under Sections 2.3(b)(B) and
2.3(c), specifically including (without limitation) all rights to terminate the
Contract and receive a return of the Earnest Money for the reasons stated in
such Sections. Accordingly, Purchaser acknowledges that it has elected to accept
a conveyance of the Property subject to the Permitted Exceptions, specifically
including any matter objected to by Purchaser which Seller is unwilling or
unable to cure, and without reduction of the Purchase Price (pursuant to Section
2.3(b )(A)), subject only to the provisions of Section 2.5).

 

3.                  Ratification. Except as amended hereinabove, the Contract
remains unmodified and is hereby ratified and confirmed for all purposes and in
all respects.

 

4.                  Counterparts. This Third Amendment may be executed in
multiple, telecopies counterparts, all of which shall constitute one and the
same instrument.

 

5.                  Entire Agreement. The Contract, as amended by this Third
Amendment, constitutes the entire agreement of the parties with respect to the
subject matter thereof and fully supersedes any and all prior or contemporaneous
written or oral agreements and understandings between the parties pertaining to
such subject matter.

 

6.                  Time of the Essence. Time is of the essence with respect to
the Contract and this Third Amendment

 

 

[signature pages follow]

 



 

 

 

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Third Amendment as
of the Amendment Effective Date.

 

  SELLER:           THE AVENTINE GREENVILLE, LLC, a Delaware limited liability
company           By: Flournoy Development Company, LLC, a Georgia limited
liability company, its Manager             By: /s/ Thomas H. Flournoy      
Thomas H. Flournoy, President                   PURCHASER:       TRADE STREET
OPERATING PARTNERSHIP, LP, a Delaware limited partnership           By: Trade
Street OP GP, LLC, a Delaware limited liability company, its general partner    
        By: Trade Street Residential, Inc., a
Maryland corporation,  its sole member                     By: /s/ Michael
Baumann     Name: Michael Baumann     Title: Chief Executive Officer

 



 



 

